  Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 1 of 25 PAGEID #: 361




                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO


 TASTE OF BELGIUM LLC,
 individually and on behalf of                 Judge Matthew W. McFarland
 all others similarly situated,

                             Plaintiff,        Case No. 1:20-cv-00357-MWM

      v.

 THE CINCINNATI INSURANCE
 COMPANY, et al.,

                             Defendants.


                          DEFENDANTS’ MOTION TO DISMISS

       Pursuant to Fed. R. Civ. P. 12(b)(6), defendants The Cincinnati Insurance Company, The

Cincinnati Casualty Company, The Cincinnati Indemnity Company and Cincinnati Financial

Corporation (collectively, “Cincinnati”) hereby move to dismiss plaintiff Taste of Belgium LLC’s

Class Action Complaint for failure to state a claim upon which relief can be granted. A

Memorandum in Support of this Motion follows.

Dated: June 18, 2020                        Respectfully submitted by:

                                            The Cincinnati Insurance Company,
                                            The Cincinnati Casualty Company, The
                                            Cincinnati Indemnity Company and
                                            Cincinnati Financial Corporation

                                            By its counsel:


                                            s/ Michael K. Farrell
                                            Michael K. Farrell (Ohio Bar No. 0040941)
                                            BAKER & HOSTETLER LLP
                                            Key Tower
                                            127 Public Square, Suite 2000
                                            Cleveland, Ohio 44114
                                            Phone 216-621-0200
Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 2 of 25 PAGEID #: 362




                                  Fax 216-696-0740
                                  mfarrell@bakerlaw.com
                                  Rodger L. Eckelberry (Ohio Bar No. 0071207)
                                  BAKER & HOSTETLER LLP
                                  200 S. Civic Center Dr., Suite 1200
                                  Columbus, OH 43215-4260
                                  Telephone: 614.228.1541
                                  Facsimile: 614.462.2616
                                  reckelberry@bakerlaw.com

                                  Daniel G. Litchfield (application for admission
                                  pending)
                                  Laurence Tooth (application for pro hac vice
                                  pending)
                                  303 West Madison Street
                                  Suite 300
                                  Chicago, IL 60606
                                  T: 312.781.6669 | F: 312.781.6630
                                  Litchfield@LitchfieldCavo.com
                                  Tooth@LitchfieldCavo.com

                                  Attorneys for Defendants




                                     2
  Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 3 of 25 PAGEID #: 363




                                CERTIFICATE OF SERVICE
       I hereby certify that the foregoing was filed electronically and will be served upon
counsel of record through the Court’s electronic filing system. All other parties will be served
by regular U.S. mail.




                                             /s/ Michael K. Farrell
                                             Attorney for Defendants




                                                3
  Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 4 of 25 PAGEID #: 364




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO


 TASTE OF BELGIUM LLC,
 individually and on behalf of                   Judge Matthew W. McFarland
 all others similarly situated,

                             Plaintiff,          Case No. 1:20-cv-00357-MWM

      v.

 THE CINCINNATI INSURANCE
 COMPANY, et al.,

                             Defendants.


  DEFENDANTS’ MEMORANDUM IN SUPPORT OF THEIR MOTION TO DISMISS

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), The Cincinnati Insurance Company,

The Cincinnati Casualty Company, the Cincinnati Indemnity Company and Cincinnati Financial

Corporation (collectively, “Cincinnati”) move to dismiss this case because the Plaintiff fails to

state any claim for which relief may be granted. Based on the allegations of the Class Action

Complaint (“Complaint”) and the language of Cincinnati’s policy (“the Policy”), Plaintiff cannot

prove its claims.

       The insurance policy at issue supplies property insurance coverage. It is designed to

indemnify loss or damage to property, or loss of income related to damage to property, such as in

the case of a fire or storm. Plaintiff alleges that the policy’s Business Income and Civil Authority

insurance coverages apply to income losses due to the pandemic. But, because they are part of a

property insurance policy, these coverages protect Plaintiff only for income losses tied to direct

physical loss or damage to property, not for economic loss caused by efforts to protect the public

from disease. These coverages do not apply in the absence of direct physical loss to property. Yet,
    Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 5 of 25 PAGEID #: 365




Plaintiff’s allegations establish that it has not sustained any direct physical loss. Rather, Plaintiff

alleges that it was impacted by measures to limit the spread of Coronavirus among humans, not

that there was any direct physical loss to property. Well-established Ohio law shows that Plaintiff

does not allege the required direct physical loss. See Mastellone v. Lightning Rod Mut. Ins. Co.,

175 Ohio App. 3d 23, 2008-Ohio-311, 884 N.E.2d 1130 (8th Dist) (Stewart, J.).1

       In addition to the requirement that there be direct physical loss to property, the Civil

Authority coverage requires a government order prohibiting access to Plaintiff’s premises. The

orders Plaintiff cites do not do this. Rather, those orders are directed to the need to minimize person

to person interaction and to keep people apart by keeping them at home.

       Plaintiff has not alleged the direct physical loss to property that is required to trigger any

coverage under the policy at issue. For this reason, and for the other reasons established below,

Plaintiff’s Complaint should be dismissed.

I. The Facts

    A. Allegations of the Complaint

       The Complaint includes the following allegations:

          Plaintiff owns and operates a chain of local restaurants in Southern and Central Ohio.
           Plaintiff purchased from Cincinnati Policy No. ECP0557779, effective from November
           4, 2019 to November 4, 2020, from Cincinnati (the “Policy”). A copy of the Policy is
           attached to the Complaint at Exhibit A. (Compl., ECF Doc. # 1, PAGEID # 2, ¶ 2.)
          The Policy contains coverage extensions for Business Income, Extended Business
           Income, and Extra Expense. (Compl., ECF Doc. # 1, PAGEID # 2, ¶ 3.)
          On March 15, 2020, in direct response to the COVID-19 pandemic, Dr. Amy Acton,
           the Director of Ohio’s Department of Health, issued an Order pursuant to Ohio Revised
           Code §3701.13 declaring that “Food and beverage sales are restricted to carry-out and
           delivery only, no on-site consumption is permitted.” This Order states that “Multiple
           areas of the United States are experiencing “community spread” of the virus that causes
           COVID-19. Community spread, defined as the transmission of an illness for which the

1
 Mastellone was written by then Judge Melody J. Stewart, now Ohio Supreme Court Justice
Melody Stewart.


                                                  2
Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 6 of 25 PAGEID #: 366




       source is unknown, means that isolation of known areas of infection is no longer
       enough to control spread.” The order alleged is attached to the Complaint at Exhibit B.
       (Compl., ECF Doc. # 1, PAGEID # 2, ¶ 4.)
      One week later, on March 22, 2010, Gov. Mike DeWine announced that the Ohio
       Department of Health was issuing a Stay at Home order pursuant to Ohio Rev. Code §
       3701.13 in response to the COVID-19 pandemic. The order required all non-essential
       business and operations to cease in Ohio. The order also prohibited all non-essential
       travel. The order alleged is attached to the Complaint at Exhibit C. (Compl., ECF Doc.
       # 1, PAGEID # 2, ¶ 5.)
      Because of these Orders issued by the Ohio Department of Health, Plaintiff was forced
       to suspend its eat in business at all of its restaurants. Although Plaintiff was able to
       offer limited carry out and delivery services at certain locations, other locations were,
       and remain, fully closed. (Compl., ECF Doc. # 1, PAGEID # 3, ¶ 6.)
      Under the Policy’s “Building and Personal Property Coverage Form,” Form FM 101
       05 16, the Policy covers “direct ‘loss’ to Covered Property at the ‘premises’ caused by
       or resulting from any Covered Cause of Loss.” (Compl., ECF Doc. # 1, PAGEID # 5,
       ¶ 19.)

      The Policy defines “loss” as “accidental physical loss or accidental physical damage”
       and “premises” as “the Locations and Buildings described in the Declarations.”
       (Compl., ECF Doc. # 1, PAGEID # 5, ¶ 20.)

      The Policy provides business income coverage in two separate provisions – the
       “Building and Personal Property Coverage Form,” Form FM 101 05 16, and the
       “Business Income (and Extra Expense) Coverage Form,” Form FA 213 05 16 – but
       both forms contain substantially identical provisions stating that “[w]e will pay for the
       actual loss of ‘Business Income’. . . you sustain due to the necessary ‘suspension’ of
       your ‘operations’ during the ‘period of restoration’” as long as the “loss” is “caused by
       or result from” a Covered Cause of Loss. (Compl., ECF Doc. # 1, PAGEID # 5, ¶ 21.)

      Plaintiff experienced a “Covered Cause of Loss” by virtue of the March 15th and March
       22nd Orders issued by the Director of Ohio’s Department of Health, which denied
       Plaintiff the full access to and use of the premises by suspending Plaintiff’s operations
       during a period of restoration. These Orders effectively prohibited access to Plaintiff’s
       business locations such that employees and customers could not enter and operate the
       business for its intended purpose. (Compl., ECF Doc. # 1, PAGEID # 5-6, ¶ 24.)

      Plaintiff alleges that the March 15th and March 22nd Orders triggered coverage under
       the Business Income, Extended Business Income, Extra Expense and Civil Authority
       provisions of the Policy. (Compl., ECF Doc. # 1, PAGEID # 6, ¶ 26.)

      Plaintiff seeks Class Action certification. (Compl., ECF Doc. # 1, PAGEID # 7-10,
       ¶¶ 28-41.)



                                             3
  Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 7 of 25 PAGEID #: 367




The Complaint contains three counts, all related to the Policy: 1) Declaratory Relief under the

Declaratory Judgment Act (28 U.S.C. §2201, et seq.), Declaratory Judgment Class; 2) Breach of

Contract, Damages Class; 3) Ohio Deceptive Trade Practices Act, Ohio DTPA Sub-Class.

(Compl., ECF Doc. # 1, PAGEID # 11-15.)

   B. Plaintiff’s Policy

       Cincinnati issued Policy No. ECP 055 77 79 to TASTE OF BELGIUM LLC for the policy

period November 4, 2019 to November 4, 2020. The pertinent forms in the Policy for purposes of

Plaintiff’s claim and Complaint, and thus for this Motion, are forms FM 101 05 16 and FA 213 05

16. (Compl., ECF Doc. # 1, PAGEID # 5, ¶ 21.) Form FM 101 05 16 is the main property coverage

form. Form FA 213 05 16 extends Business Income coverage in an amount identified on the

declarations page. Using the same language, these forms supply Business Income coverage and

Civil Authority coverage. (Compl., ECF Doc. # 1, PAGEID # 5, ¶ 21; Doc. # 1-2, PAGEID # 63-

64, 119-121.)

       The requirement of “direct physical loss” is a core element in property insurance policies

like the one here. For example, direct physical loss to the Plaintiff’s property is a requirement for

Business Income coverage:

       We will pay for the actual loss of “Business Income” you sustain due to the
       necessary “suspension” of your “operations” during the “period of restoration.” The
       suspension must be caused by direct “loss” to property at “premises” which are
       described in the Declarations and for which a “Business Income” Limit of
       Insurance is shown on the Declarations. The “loss” must be caused by or result
       from a Covered Cause of Loss.

(Compl., ECF Doc. # 1-2, PAGEID # 63.) The term “loss” is defined to mean physical loss or

damage. (Compl., ECF Doc. # 1-2, PAGEID # 83.) Accordingly, direct physical loss is required

for Business Income coverage.




                                                 4
   Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 8 of 25 PAGEID #: 368




       The requirement of direct physical loss additionally appears in the threshold requirement

that there be a Covered Cause of Loss for any coverage to be available:

        SECTION A. COVERAGE

        We will pay for direct “loss” to Covered Property at
        the “premises” caused by or resulting from any
        Covered Cause of Loss.

(Compl., ECF Doc. # 1-2, PAGEID # 48.) Covered Cause of Loss is defined as “direct ‘loss’ unless

the ‘loss’ is excluded or limited in this Coverage Part.” (Compl., ECF Doc. # 1-2, PAGEID # 50.)

“Loss” is defined, in relevant part, as physical loss or physical damage. Accordingly, direct

physical “Loss” is a necessary element of Covered Cause of Loss. (Compl., ECF Doc. # 1,

PAGEID # 5, ¶ 19.) Therefore, because it is an element of Covered Cause of Loss, direct physical

loss is an integral part of the Civil Authority coverage. (Compl., ECF Doc. # 1, PAGEID # 5, ¶

22.)

       The definition of Covered Cause of Loss refers to exclusions. But exclusions do not come

into play unless there is first direct physical loss. See Schmidt v. Travelers Indem. Co. of Am., 101

F. Supp. 3d 768, 776 (S.D. Ohio 2015) (“A liability insurer’s obligation to its insured arises only

if the claim falls within the scope of coverage. The party who seeks to recover under an insurance

policy generally has the burden of demonstrating coverage under the policy and proving a loss.”)

(internal citation and quotations omitted). If an insured demonstrates direct physical loss is present,

then exclusions may nevertheless apply. See Murray v. Auto-Owners Ins. Co., 2019-Ohio-3816,

¶ 17 (Ohio Ct. App. Sept. 19, 2019) (recognizing that the insured has the burden to prove coverage

under the policies and its loss, and then the insurer has the burden to prove an exclusion to coverage

applies), appeal not allowed, 157 Ohio St. 3d 1538, 2020-Ohio-122, 137 N.E.3d 1195, ¶ 17 (2020).

If there is no direct physical loss, the exclusions need not be consulted because there is no coverage




                                                  5
   Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 9 of 25 PAGEID #: 369




to begin with. See, e.g., Mastellone, 175 Ohio App. 3d 23 at ¶¶ 61-69; Zinser v. Auto-Owners Ins.

Co., 2017-Ohio-5668, ¶ 33 (Ohio Ct. App. July 3, 2017) (Powell, J., concurring and dissenting in

part).

          In addition to the direct physical loss requirement that forms part of the covered cause of

loss requirement, Civil Authority coverage requires that an insured suffer actual loss of Business

Income caused by specific actions of a civil authority. Those civil authority orders must meet the

following criteria:

          (a)    Access to the area immediately surrounding the damaged property is
                 prohibited by civil authority as a result of the damage; and
          (b)    The action of civil authority is taken in response to dangerous physical
                 conditions resulting from the damage or continuation of the Covered Cause
                 of Loss that caused the damage, or the action is taken to enable a civil
                 authority to have unimpeded access to the damaged property.

(Compl., ECF Doc. # 1-2, PAGEID # 64, 120) (emphasis added). Accordingly, Civil Authority

coverage requires both direct physical loss to property other than the insured’s property and

prohibition of access to the insured’s property as a result of that direct physical loss, among other

things.

                                         Law and Argument

I. Motion to Dismiss Standard

          A motion to dismiss for failure to state a claim should be granted if, after the complaint’s

allegations are taken as true and all reasonable inferences are made in favor of the nonmoving

party, it appears beyond a reasonable doubt that the nonmoving party cannot prove facts supporting

his claim. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007); Parks v. Schelderer, 2020 WL 2112160, at *2 (S.D. Ohio May 4, 2020);

Greene v. JPMorgan Chase, Nat’l Ass’n, 2020 WL 2112277, at *1 (S.D. Ohio May 4, 2020);

Helfrich v. City of Pataskala, 2020 WL 1853229, at *4 (S.D. Ohio Apr. 13, 2020).


                                                   6
  Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 10 of 25 PAGEID #: 370




        Importantly, legal conclusions and other unsupported conclusions stated in the complaint

may not be considered in determining a motion to dismiss. “The Court, however, does not have to

‘accept unwarranted factual inferences.’ A complaint ‘must state more than a bare assertion of

legal conclusions to survive a motion to dismiss.’ Stated differently, ‘[a] plaintiff’s [f]actual

allegations must be enough to raise a right to relief above the speculative level.” See, e.g., Centes

v. Kirk, 2020 WL 1140059, at *1 (S.D. Ohio Mar. 9, 2020); see also Total Benefits Planning

Agency, Inc. v. Anthem Blue Cross and Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008); CBST

Acquisition, LLC v. PNC Bank, N.A., 2019 WL 2603566, at *18 (S.D. Ohio June 25, 2019)

(“Plaintiff has also not identified any facts supporting allegations that defendants breached any

purported contract by changing the amount owed. Plaintiff cannot rely on mere legal conclusions

or speculation without any supporting factual allegations to withstand a motion to dismiss. For

these reasons, plaintiff’s breach of contract claim should be dismissed.”).

        It is proper for the Court to consider the insurance Policy attached to the Complaint. See,

e.g., Rondigo, LLC v. Twp. of Richmond, 641 F.3d 673, 680–81 (6th Cir. 2011); Bassett v. Nat’l

Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008); Write Start Early Christian Educ.

Ctr., LLC v. Nat’l Fire & Marine Ins. Co., 2020 WL 1452018, at *4 (S.D. Ohio Mar. 25, 2020).

The Policy is part of the Complaint’s allegations. Where the Policy terms and the Complaint’s

allegations are in conflict, the terms of the Policy control. See, e.g., Thomas v. Equifax Info. Servs.,

LLC, 2020 WL 1987949, at *5 (S.D. Ohio Apr. 27, 2020); Howard Indus., Inc. v. Ace Am. Ins.

Co., 2014 WL 978445, at *3 (S.D. Ohio Mar. 12, 2014).

II. There Is No Direct Physical Loss and Accordingly No Business Income Coverage

        As shown, the Policy states that it only provides coverage for direct physical loss. But, the

Complaint does not allege facts showing any direct physical loss. Accordingly, Plaintiff cannot




                                                   7
  Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 11 of 25 PAGEID #: 371




possibly prove its claim. See Mastellone, 175 Ohio App. 3d 23, at ¶ 68.

   A. There Is No Direct Physical Loss To Plaintiff’s Premises And Thus No Business
      Income Coverage

       Mastellone is directly on point. The relevant policy language in Mastellone was the same

as that in the Cincinnati Policy; it required “direct physical loss.” Mastellone, at ¶¶ 61–62, 175

Ohio App. 3d at 40–41, 884 N.E.2d at 1143–44. Mastellone holds that mold on exterior building

siding did not constitute direct physical loss because it did not adversely affect the building’s

structural integrity. In this context, Mastellone rejects an argument that dark staining on the siding

was physical injury, because the staining was “only temporary and did not affect the structure of

the wood.” The mold could be removed via cleaning, and its presence “did not alter or otherwise

affect the structural integrity of the siding.” Mastellone, 175 Ohio App. 3d 23, at ¶¶ 61–69.

Mastellone relied on a leading insurance law treatise, which states, “[t]he requirement that the loss

be ‘physical,’ given the ordinary definition of that term, is widely held to exclude alleged losses

that are intangible or incorporeal, and, thereby, to preclude any claim against the property insurer

when the insured merely suffers a detrimental economic impact unaccompanied by a distinct,

demonstrable, physical alteration of the property.” 10A Couch on Ins. § 148:46 (3d Ed.1998).

There was no coverage in Mastellone.

       Similarly here, the alleged presence of the Coronavirus did not cause direct physical loss

to property. The loss Plaintiff alleges is caused by the presence of the virus in our world, not by

any physical damage or effect on Plaintiff’s building or someone else’s property. Indeed, premises

where the virus has been confirmed to be present, such as hospitals, nursing homes and grocery

stores, have remained open or been briefly closed and then reopened after cleaning. This is because

those properties are themselves undamaged. Moreover, even if Coronavirus could cause direct

physical loss to the premises, which it cannot, Plaintiff does not allege that the Coronavirus was



                                                  8
    Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 12 of 25 PAGEID #: 372




ever present on any of its premises. Indeed, Plaintiff admits that it continued operations at some

of its premises. (Compl., ECF Doc. # 1, PAGEID # 3, ¶ 6.)

        Moreover, even if present on Plaintiff’s premises, the Coronavirus did not affect the

structural integrity of the buildings, and it could be removed by cleaning. The Centers for Disease

Control and Prevention (CDC) has instructed that the Coronavirus can be wiped off surfaces by

cleaning. “The virus that causes COVID-19 can be killed if you use the right products. EPA has

compiled a list of disinfectant products that can be used against COVID-19, including ready-to-use

sprays, concentrates, and wipes.” (See CDC Reopening Guidance for Cleaning and Disinfecting

(4/28/2020), attached as Exhibit 1; see also CDC, Cleaning and Disinfection for Households,

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cleaning-disinfection.html

(accessed June 15, 2020)).2 Thus, as in Mastellone, even if there is actual presence of the

Coronavirus, there is no direct physical loss because the virus either dies naturally in days, or it

can be wiped away.

        Plaintiff uses the word “physical” from time to time to insinuate direct physical loss

happened. (See Compl., ECF Doc. # 1, PAGEID # 13, ¶¶ 55-56.) But, as shown, Plaintiff does not

allege that the virus was in fact on surfaces in Plaintiff’s restaurants. Instead, Plaintiff recites bare,

conclusory allegations that “[t]he orders issued by the Director of Ohio’s Department of Health,

and those similar to those issued by the Director of Ohio’s Department of Health, caused direct




2
  Federal courts may take judicial notice of information published on the CDC’s website or
websites of other government agencies. See Black v. Columbus Pub. Sch., 2007 WL 2713873, at
*12 (S.D. Ohio Sept. 17, 2007) (taking judicial notice of information published on CDC’s
website); see also Gent v. CUNA Mut. Ins. Soc’y, 611 F.3d 79, 84 n.5 (1st Cir. 2010) (taking
judicial notice of CDC website); Loucka v. Lincoln Nat’l Life Ins. Co., 334 F. Supp. 3d 1, 8 (D.D.C.
2018) (taking judicial notice of CDC testing criteria published on website and collecting cases).
This judicial notice does not convert a motion to dismiss into one for summary judgment. Reeves
v. PharmaJet, Inc., 846 F. Supp. 2d 791, 794 n.5 (N.D. Ohio 2012).


                                                    9
  Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 13 of 25 PAGEID #: 373




physical loss and damage to Plaintiff” and that those orders “caused direct physical loss and

damage to property other than Plaintiff” without specifically alleging where or how. (Compl., ECF

Doc. # 1, PAGEID # 13, ¶¶ 55-56.) In essence, Plaintiff asserts generally that the Coronavirus is a

physical thing, present in Ohio, and measures were taken to stop its spread. In this regard, Plaintiff

conflates the virus’ presence and the orders addressing it with structural, physical damage.

(Compl., ECF Doc. # 1, PAGEID # 13, ¶¶ 55-56.) Also, Plaintiff’s legal characterizations and

arguments are not facts and thus do not stand in the way of dismissal. Centes, 2020 WL 1140059,

at *1; Total Benefits Planning Agency, 552 F.3d at 434; CBST Acquisition, 2019 WL 2603566, at

*18.

       The Coronavirus, like the mold in Mastellone, does not physically alter the structure of

property. This includes the type of property that would be in Plaintiff’s premises, such as drywall

or counters. Plaintiff does not allege that the virus physically altered the structure of its property.

The virus can readily be cleaned using readily available household cleaners. Accordingly, there

was no direct physical loss, and thus no Business Income or Extra Expense coverage.

       B.      American Case Law Is Overwhelmingly Consistent With Mastellone

       No case, in Ohio or elsewhere, has held that the presence of a virus constitutes direct

physical loss. By contrast, numerous court decisions nationwide support Mastellone, holding that

direct physical loss requires actual, tangible, permanent, physical alteration of property. See, e.g.,

10A Couch on Ins. § 148:46 (“The requirement that the loss be ‘physical,’ given the ordinary

definition of that term, is widely held to exclude alleged losses that are intangible or incorporeal

and, thereby, to preclude any claim against the property insurer when the insured merely suffers a

detrimental economic impact unaccompanied by a distinct, demonstrable, physical alteration of

the property.”) (emphasis added).




                                                  10
  Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 14 of 25 PAGEID #: 374




       One of the cases reaching the same conclusion as Mastellone is Source Food Technology,

Inc. v. U.S. Fidelity & Guarantee Co., 465 F.3d 834, 838 (8th Cir. 2006). There, the U.S.

government imposed an embargo on the import of Canadian beef following the detection of Mad

Cow Disease in Canadian cattle. Despite no evidence that its beef was contaminated, Source Food

could not import it into the U.S. because of the embargo. It claimed lost business income under its

insurance policy. That policy, like Plaintiff’s, provided coverage if the suspension of business

operations was “caused by direct physical loss to Property.” Id. at 835. The insured argued “that

the closing of the border caused direct physical loss to its beef product because the beef product

was treated as though it were physically contaminated by mad cow disease and lost its function.”

Id. at 836. The court rejected this argument: “To characterize Source Food’s inability to transport

its truckload of beef product across the border and sell the beef product in the United States as

direct physical loss to property would render the word ‘physical’ meaningless.” Id. at 838.

       Similarly, Philadelphia Parking Authority v. Federal Insurance Co., 385 F. Supp. 2d 280,

289 (S.D.N.Y. 2005), holds that there was no direct physical loss to an airport parking facility that

had to close on September 11, 2001 due to the terrorist attacks. And, in Crestview Country Club,

Inc. v. St. Paul Guardian Insurance Co., 321 F. Supp. 2d 260, 264 (D. Mass. 2004), there was no

direct physical loss to a golf course. Rather, the modification of how a hole on the course played

and was rated due to the loss of a tree did not constitute direct physical loss to the course because,

“physical must be given its plain meaning – e.g., ‘material.’” See also Pentair, Inc. v. Am. Guar.

& Liab. Ins. Co., 400 F.3d 613, 616 (8th Cir. 2005); City of Burlington v. Indem. Ins. Co. of N.

Am., 332 F.3d 38, 44 (2d Cir. 2003); N.E. Ga. Heart Ctr., P.C. v. Phoenix Ins. Co., 2014 WL

12480022, at *7 (N.D. Ga. May 23, 2014); MRI Healthcare Ctr. of Glendale, Inc. v. State Farm

Gen. Ins. Co., 187 Cal. App. 4th 766, 780 (2010); 10A Couch on Ins. § 148:46 (citing inter alia




                                                 11
    Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 15 of 25 PAGEID #: 375




Port Auth. of N.Y.& N.J. v. Affiliated FM Ins. Co., 311 F.3d 226 (3d Cir. 2002); Shirley v. Allstate

Ins. Co., 392 F. Supp. 3d 1185 (S.D. Cal. 2019)).

        Furthermore, Social Life Magazine, Inc. v. Sentinel Insurance Co., Ltd., 1:20-cv-03311-

VEC (S.D.N.Y.), ECF No. 24-1 at p. 15, addressed the direct physical loss issue in a Coronavirus

coverage case. Social Life denies a motion for preliminary injunction.3 The principal basis for that

decision is the conclusion that the virus does not cause direct physical loss to property. The virus

damages lungs; not printing presses. Social Life, 1:20-cv-03311-VEC (S.D.N.Y.), ECF No. 24-1

at p. 5. Social Life holds that “this kind of business interruption needs some damage to the property

to prohibit you from going.” 1:20-cv-03311-VEC (S.D.N.Y.), ECF No. 24-1 at p. 15.

        Additionally, as demonstrated, the CDC has instructed that the Coronavirus can be

removed via cleaning. Mastellone recognizes that there is no direct physical loss when a substance

can be removed via cleaning. In this regard, Mastellone is again consistent with U.S. law generally.

See, e.g., Mama Jo’s, Inc. v. Sparta Ins. Co., 2018 WL 3412974, at *9 (S.D. Fla. June 11, 2018)

(“[W]ith regards to Plaintiff’s initial claim for cleaning, cleaning is not considered direct physical

loss.”); Universal Image Prods., Inc. v. Chubb Corp., 703 F. Supp. 2d 705, 710 (E.D. Mich. 2010)

(a complete cleaning of a ventilation system was not a direct physical loss), aff’d, 475 F. App’x.

569 (6th Cir. 2012).




3
  No written opinion was issued in Social Life, but a copy of the hearing transcript is available
through the Federal Court’s filing system, PACER. A file-stamped copy of the preliminary
injunction hearing transcript reflecting the Court’s ruling and rationale is attached as Exhibit 2.
Federal courts may take judicial notice of “proceedings in other courts of record.” Walburn v.
Lockheed Martin Corp., 431 F.3d 966, 972 n. 5 (6th Cir. 2005) (quoting Rodic v. Thistledown
Racing Club, Inc., 615 F.3d 736, 738 (6th Cir. 1980); see also Landt v. Farley, 2012 WL 4473209,
at *1 n.2 (N.D. Ohio Sept. 26, 2012) (taking notice of filings on PACER in a different lawsuit).


                                                 12
  Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 16 of 25 PAGEID #: 376




       C. The Lack of a Virus Exclusion Is Irrelevant Because There Is No Direct Physical Loss

          Plaintiff alleges that the Policy does not contain “any exclusion for losses by a virus or

governmental orders issued to prevent the spread of a virus.” (Compl., ECF Doc. # 1, PAGEID #

5, ¶ 23.) This assertion is a red-herring and irrelevant. An exclusion can become relevant only if it

is first determined that there is direct physical loss. Murray, 2019-Ohio-3816, at ¶ 17. Thus, if

there is no direct physical loss in the first place, the existence or absence of a virus exclusion is

irrelevant. For example, in Ward General Insurance Services., Inc. v. Employers Fire Insurance

Co., 114 Cal. App. 4th 548, 555 (2003), a computer database crashed. Because there was no direct

physical loss, it was “unnecessary to analyze the various exclusions and their application to this

case.” Similarly, in Newman Myers Kreines Gross Harris, P.C. v. Great N. Ins. Co., 17 F. Supp.

3d 323, 333 (S.D.N.Y. 2014), a law firm closed because of a power outage. The loss of power was

not a direct physical loss. Accordingly, it was unnecessary to decide whether a flood exclusion

applied. See also Zinser, 2017-Ohio-5668, at ¶ 33; Roundabout Theatre Co. v. Cont’l Cas. Co.,

302 A.D.2d 1, 9, 751 N.Y.S.2d 4, 10 (2002).

          In sum, there is no coverage here because there is no direct physical loss. For that reason,

no exclusion is needed.

III.      There Is No Civil Authority Coverage

          As established, the Policy’s Civil Authority coverage only applies if there is a Covered

Cause of Loss, meaning direct physical loss, to property other than the Plaintiff’s property. Even

then, there is only coverage if the following additional requirements are met: a) access to the area

immediately surrounding the damaged property is prohibited by civil authority as a result of the

damage; and b) the action of civil authority is taken in response to dangerous physical conditions

resulting from the direct physical loss. (Compl., ECF Doc. # 1-2, PAGEID # 64, 120.) “[L]osses




                                                  13
  Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 17 of 25 PAGEID #: 377




due to curfew and other such restrictions are not generally recoverable. . . . If a policy provides for

business interruption coverage where access to an insured’s property is denied by order of civil

authority, access to the property must actually be specifically prohibited by civil order, not just

made more difficult or less desirable.” 11A Couch on Ins. § 167:15.

       A.      There Is No Direct Physical Loss To Other Property

       Cincinnati has demonstrated that the plain language of the policy states that direct physical

loss to property other than the Plaintiff’s property is necessary. Courts nationwide agree. See

United Air Lines, Inc. v. Ins. Co. of State of PA, 439 F.3d 128, 131 (2d Cir. 2006); Kelaher, Connell

& Conner, P.C. v. Auto-Owners Ins. Co., 2020 WL 886120, at *8 (D.S.C. Feb. 24, 2020); Not

Home Alone, Inc. v. Phila. Indem. Ins. Co., 2011 WL 13214381, at *6 (E.D. Tex. Mar. 30, 2011);

S. Tex. Med. Clinics, P.A. v. CNA Fin. Corp., 2008 WL 450012, at *10 (S.D. Tex. Feb. 15, 2008).

Mastellone is the bellwether case regarding direct physical loss. It holds that there must be

structural alteration for the coverage to apply.

       Just as the Coronavirus is not causing direct physical loss to Plaintiff’s premises, it is not

causing direct physical loss to other property. The Complaint fails to identify any direct physical

loss, anywhere. Rather, it alleges that the State of Ohio ordered non-essential businesses to close

and then concludes without support or example that the orders “caused direct physical loss and

damage to property other than Plaintiff . . . .” (Compl., ECF Doc. # 1, PAGEID # 2, ¶ 5; # 13,

¶ 56.) This was done to keep people separated and thus to retard the spread of the virus. (See

Compl. ECF Doc. # 1-3, PAGEID # 324, ¶ 7 (“The overriding goal of this Order is to minimize

the in-person interaction which is the primary means of transmission [of the Coronavirus].”);

Compl. ECF Doc. # 1-4, PAGEID # 328 (issuing order pursuant to authority “to make special

orders…for preventing the spread of contagious or infectious diseases”)). No facts are alleged that




                                                   14
  Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 18 of 25 PAGEID #: 378




demonstrate that these things happened because of direct physical loss to anybody’s property.

Instead, the closings protected the public from human to human transmission of the virus.

       After properly disregarding Plaintiff’s legal conclusions, there are no alleged facts

asserting any direct physical loss. There are no alleged facts showing any change or alteration of

anybody’s physical property by the Coronavirus. There are, however, facts showing that the

Coronavirus can be removed via cleaning. As established, this is the marker of something that is

not direct physical loss. Accordingly, there is no direct physical loss to any other property as is

required for Civil Authority coverage.

       B.      The Requisite Prohibition of Access Is Lacking

       The Civil Authority coverage requires that access to Plaintiff’s premises be prohibited by

an order of Civil Authority. But, the orders Plaintiff attaches at Exhibits B and C to its Complaint

do not prohibit access to Plaintiff’s premises. In fact, Plaintiff admits some of its locations

remained open. (Compl., ECF Doc. # 1, PAGEID # 3, ¶ 6.) Based on the lack of such a prohibition

here, there is no Civil Authority coverage.

       This legal mandate is established by the law nationally. There is no Civil Authority

coverage when a government order keeps people confined to their homes. See Syufy Enters. v.

Home Ins. Co. of Indiana, 1995 WL 129229, at *2 (N.D. Cal. Mar. 21, 1995); Brothers, Inc. v.

Liberty Mut. Fire Ins. Co., 268 A.2d 611, 614 (D.C. 1970). In Syufy, there was a curfew to prevent

rioting. Still, there was no civil authority coverage because access to the insured premises, a movie

theater, was not prohibited. In Brothers, a curfew was ordered because of riots. However, although

the curfew prevented a restaurant’s customers from being out and about, it did not prohibit access

to the restaurant’s premises.




                                                 15
  Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 19 of 25 PAGEID #: 379




       Furthermore, access to premises must be prohibited, not just limited. See Schultz Furriers,

Inc. v Travelers Cas. Ins. Co. of Am., 2015 WL 13547667, at *6 (N.J. Super. L. July 24, 2015);

Ski Shawnee, Inc. v. Commonwealth Ins. Co., 2010 WL 2696782, at *4 (M.D. Pa. July 6, 2010).

In Schultz, there were serious traffic issues in lower Manhattan following Superstorm Sandy.

Nevertheless, there was no civil authority coverage because the public could access the insured

store. In Ski Shawnee, a bridge repair hindered or dissuaded the majority of customers from visiting

a ski resort. Ski Shawnee holds that did not constitute prohibition of access to the premises. See

also Goldstein v Trumbull Ins. Co., 2016 WL 1324197, at *12 (N.Y. Sup. Ct. Apr. 5, 2016); TMC

Stores, Inc. v. Federated Mut. Ins. Co., 2005 WL 1331700, at *4 (Minn. Ct. App. June 7, 2005).

       Because the Complaint’s allegations admit access was not prohibited and that Plaintiff

continued carry-out services, the Civil Authority coverage does not apply.

IV.    There Is No Claim for Deceptive Trade Practices

       Plaintiff’s claim under Ohio’s Unfair and Deceptive Trade Practices Act (“ODTPA”), Ohio

Rev. Code § 4165.01 et seq., also must be dismissed. First, Plaintiff does not have standing to

pursue it and makes no factual allegations to support it. As a consumer, Plaintiff lacks standing to

assert claims under the ODTPA. See Holbrook v. Louisiana-Pacific Corp., 533 F. App’x. 493, 498

(6th Cir. 2013) (holding putative class representative lacked standing as consumer to pursue

ODTPA claim); Adams v. Antonelli College, 304 F. Supp. 3d 656, 661-64 (S.D. Ohio 2018)

(following majority of Ohio state and federal courts to find that individual plaintiff of putative

class action lacked standing to pursue ODTPA claim); Borden v. Antonelli Coll., 304 F. Supp. 3d

678, 687 (S.D. Ohio 2018) (same); Lester v. Wow Car Co., 2014 WL 2567087, at *12 (S.D. Ohio

June 6, 2014), aff’d, 601 F. App’x 399 (6th Cir. 2015); CitiMortgage, Inc. v. Crawford, 934 F.

Supp. 2d 942, 950 (S.D. Ohio 2013); In re Porsche Cars N. Am., Inc., 880 F. Supp. 2d 801, 873




                                                16
  Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 20 of 25 PAGEID #: 380




(S.D. Ohio 2012); Gascho v. Glob. Fitness Holdings, LLC, 863 F. Supp. 2d 677, 698 (S.D. Ohio

2012); see also Albright v. Sherwin-Williams Co., 2019 WL 5307068, at *15 (N.D. Ohio Jan. 29,

2019) (collecting cases); Hamilton v. Ulta Beauty, Inc., 2018 WL 3093527, at *2 (N.D. Ohio,

2018) (dismissing consumer’s claims for lack of standing and denying motion to certify question

of standing to Ohio Supreme Court); Phillips v. Philip Morris Companies Inc., 290 F.R.D. 476,

482 (N.D. Ohio 2013) (“The vast majority of federal courts and all lower state courts to address

the issue have concluded that relief under the DTPA is not available to consumers.”); Robins v.

Global Fitness Holdings, LLC, 838 F. Supp. 2d 631, 649–650 (N.D. Ohio 2012) (same); Michelson

v. Volkswagen Aktiengesellschaft, 99 N.E.3d 475, 479–80 n.2 (Ohio Ct. App. 2018) (affirming that

consumers do not have standing to file suit under the ODTPA), appeal not allowed, 153 Ohio St.

3d 1486, 108 N.E.3d 84; Hamilton v. Ball, 2014-Ohio-1118, 7 N.E.3d 1241, ¶ 33 (Ohio Ct. App.

Mar. 19, 2014); Dawson v. Blockbuster, Inc., 2006-Ohio-1240, ¶¶ 21–25 (Ohio Ct. App. Mar. 16,

2006). Plaintiff is a customer of Cincinnati Insurance Company and thus is a consumer. (Compl.,

ECF Doc. # 1, PAGEID # 2, ¶ 2.) Under Ohio law, Plaintiff lacks standing to assert its ODTPA

claim.

         Second, even if Plaintiff did have standing to pursue a claim under the ODTPA, this Court

should still dismiss Plaintiff’s claim because the Complaint alleges no facts to support the bare

assertion that Cincinnati committed some kind of deceptive act under the ODTPA. (Compl., ECF

Doc. # 1, PAGEID # 14, ¶ 62.) “Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Iqbal, 556 U.S.at 678 (citing Twombly, 550 U.S.

at 555); see also Enduring Wellness, LLC v. Michael F. Roizen, 2020-Ohio-3180, ¶¶ 24, 50-54

(Ohio Ct. App. June 4, 2020) (holding that even under notice-pleading standard, a cause of action




                                                17
  Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 21 of 25 PAGEID #: 381




must be factually supported and courts need not accept bare assertions of legal conclusions and

dismissing ODTPA claim).

       Here, Plaintiff incorporates by reference its earlier allegations of insurance coverage and

breach of contract. It, merely recites the language of the statute it tries to invoke. (Compl., ECF

Doc. # 1, PAGEID # 14-15, ¶¶ 60-66) Plaintiff fails to allege any facts about any allegedly

deceptive practice. For example, there are no allegations that Cincinnati “passes off goods or

services of those of another” or who the “another” would be. Cf. Ohio Rev. Code § 4165.02(A)(1)

with Compl. ECF No. 1, PAGEID # 14, ¶ 62. Plaintiffs’ threadbare allegations are insufficient as

a matter of law and must be dismissed.

       Moreover, the facts alleged concerning construction of the Policy and breach of contract

do not establish ODTPA violations. “The [ODTPA] deals with misrepresentations regarding

corporate affiliations and does not pertain to other types of misrepresentation claims.” Bergmoser

v. Smart Document Sols., LLC, 268 F. App’x 392, 396 (6th Cir. 2008) (citing Leventhal & Assoc.,

Inc. v. Thomson Cent. Ohio, 714 N.E. 2d 418, 424-25 (Ohio Ct. App. 1998); see Adams, 304 F.

Supp. 3d at 663 (finding that ODTPA analysis is same as federal Lanham Act analysis); Eberhard

v. Old Republic Nat’l Title Ins. Co., 2014 WL 12758386, at *6 (N.D. Ohio Feb. 19, 2014)

(dismissing ODTPA claims because the alleged misrepresentation did not misrepresent corporate

affiliations). What Plaintiff alleges simply is not what the ODTPA concerns. See Mulch Mfg., Inc.

v. Advanced Polymer Solutions, LLC, 947 F. Supp. 2d 841, 865 (S.D. Ohio 2013) (“In considering

claims under the ODTPA, the ultimate question is generally whether a defendants actions are likely

to confuse customers as to the “origin of the goods offered by the parties.”); Leventhal, 714 N.E.2d

at 423–24 (equating violation of ODTPA section 4165.02(A) as “palming off” or “passing off”

which “occurs when a defendant attempts to bring about consumer confusion by causing




                                                18
  Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 22 of 25 PAGEID #: 382




consumers to purchase its products under the mistaken belief that they are in fact purchasing the

plaintiff’s goods”). Any attempt by Plaintiff to amend the ODTPA claim would be futile and

should be denied. Bergmoser, 268 F. App’x at 396. Additionally, if this Court dismisses the

declaratory judgment and breach of contract counts, or finds for Cincinnati on those claims, then

the ODTPA claim must also necessarily fail for lack of misrepresentation. See Dawson v. Giant

Eagle, Inc., 2010 WL 973474, at *3 (Ohio Ct. App. Mar. 18, 2010) (affirming summary judgment

where it was undisputed that advertisements were “complete, accurate and not misleading”).

       Finally, the complaint establishes that there is no misrepresentation regarding the origin or

source of the insurance coverage afforded by the Policy. Although Plaintiff named other, affiliated

companies as defendants, the Policy is attached to the complaint. It shows that the company issuing

the policy is The Cincinnati Insurance Company. (Compl., ECF Doc. # 1-2, PAGEID # 28, 44.)

The Plaintiff does name as defendants companies affiliated with The Cincinnati Insurance

Company. As established below, those non-issuing companies should be dismissed in any event.

V.     The Cincinnati Casualty Company, The Cincinnati Indemnity Company and
       Cincinnati Financial Corporation Should Be Dismissed

       As shown in the Policy, the Policy is a contract between Plaintiff and defendant The

Cincinnati Insurance Company. The other named defendants are not parties to that agreement.

Moreover, because the Policy is part of Plaintiff’s complaint, the complaint shows that there is no

misrepresentation regarding the source of the insurance coverage at issue here. “It is axiomatic

that the plaintiff must show that the defendant was a party to the contract before proceeding on a

breach of contract theory.” Ohio Nat’l Life Assur. Corp. v. Crescent Fin. & Ins. Agency, Inc., 2016

WL 659153, at *2 (S.D. Ohio Feb. 18, 2016) (granting motion to dismiss breach of contract claim

where defendant was “not a party to the Agreement, so Plaintiffs’ breach of contract claim against

him fails as a matter of law”); see also Rorig v. Thiemann, 2007 WL 2071909, at *9-11 (S.D. Ohio



                                                19
  Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 23 of 25 PAGEID #: 383




July 17, 2007) (dismissing claims for breach of contract and breach of duty of good faith and fair

dealing where defendant was not a party to the contract). Accordingly, defendants The Cincinnati

Casualty Company, The Cincinnati Indemnity Company and Cincinnati Financial Corporation

should be dismissed.

                                         CONCLUSION

       There is no possible coverage because the coronavirus does not cause direct physical loss

and Plaintiff does not allege otherwise. For this reason, and the others established above, Plaintiff

has not alleged any claim on which relief can be granted. Accordingly, Cincinnati’s Motion to

Dismiss should be granted.

Dated: June 18, 2020                          Respectfully submitted by:

                                              The Cincinnati Insurance Company,
                                              The Cincinnati Casualty Company, The
                                              Cincinnati Indemnity Company and
                                              Cincinnati Financial Corporation



                                              By its counsel:


                                              s/ Michael K. Farrell
                                              Michael K. Farrell (Ohio Bar No. 0040941)
                                              BAKER & HOSTETLER LLP
                                              Key Tower
                                              127 Public Square, Suite 2000
                                              Cleveland, Ohio 44114
                                              Phone 216-621-0200
                                              Fax 216-696-0740
                                              mfarrell@bakerlaw.com
                                              Rodger L. Eckelberry (Ohio Bar No. 0071207)
                                              BAKER & HOSTETLER LLP
                                              200 S. Civic Center Dr., Suite 1200
                                              Columbus, OH 43215-4260
                                              Telephone: 614.228.1541
                                              Facsimile: 614.462.2616
                                              reckelberry@bakerlaw.com



                                                 20
Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 24 of 25 PAGEID #: 384




                                   Daniel G. Litchfield (application for admission
                                   pending)
                                   Laurence Tooth (application for pro hac vice
                                   pending)
                                   303 West Madison Street
                                   Suite 300
                                   Chicago, IL 60606
                                   T: 312.781.6669 | F: 312.781.6630
                                   Litchfield@LitchfieldCavo.com
                                   Tooth@LitchfieldCavo.com

                                   Attorneys for Defendants




                                     21
  Case: 1:20-cv-00357-MWM Doc #: 8 Filed: 06/18/20 Page: 25 of 25 PAGEID #: 385




                                CERTIFICATE OF SERVICE
       I hereby certify that the foregoing was filed electronically and will be served upon
counsel of record through the Court’s electronic filing system. All other parties will be served
by regular U.S. mail.




                                             /s/ Michael K. Farrell
                                             Attorney for Defendants




                                                22
